Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered December 21, 1992, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied a fair trial as a result of the introduction of evidence of a prior uncharged crime. This evidence related to the defendant’s possible involvement in drug trafficking, and it was properly before the jury "as supporting the informational predicate for the initial police pursuit” (People v Wells, 134 AD2d 545), and "was relevant to the officer’s motive for placing the defendant under arrest” (People v Muriell, 128 AD2d 554, 555).
The defendant’s additional contention that the People failed to establish that he knew that the cocaine he possessed weighed at least one-half ounce, as required by Penal Law § 220.16 (12), is unpreserved for appellate review (see, People v Gray, 86 NY2d 10; People v Hill, 85 NY2d 256; People v Bynum, 70 NY2d 858; People v Okehoffurum, 201 AD2d 508), and we decline to review the issue in the exercise of our interest of justice jurisdiction. Bracken, J. P., Joy, Friedmann and Florio, JJ., concur.